Citation Nr: 0713328	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-10 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus (flat feet).

2.  Entitlement to direct service connection for lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty in the 
Army from October 1955 to October 1957.  He also served in 
the Coast Guard Reserve and United States Army Reserves.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2006 the Board remanded the 
matters on appeal for additional development.

The matter of entitlement to secondary service connection for 
a lumbar spine disability is referred to the RO for 
appropriate action, as the RO deferred action in the matter.  
At this time there is no decision in this matter that is in 
dispute, and the issue pertaining to lumbar spine disability 
has been characterized accordingly.  


FINDINGS OF FACT

1.  On examination for enlistment, it was noted that the 
veteran had second degree pes planus.

2.  On clinical evaluation on service separation examination 
the veteran's feet were normal; the preponderance of the 
evidence is against a finding that the pre-existing pes 
planus increased in severity during service.  

3.  A chronic low back disability was not manifested in 
service; and the veteran's current low back disability is not 
shown to be directly related to his active service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral pes planus is not 
warranted.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 (2006).

2.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims.  A July 2002 letter (prior 
to the RO's initial adjudication of the instant claims) 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had that was 
relevant to his claims.  He has had ample opportunity to 
respond and supplement the record and is not prejudiced by 
any technical notice deficiency that may have occurred 
earlier in the process.  A July 2006 letter provided notice 
regarding disability ratings and effective dates of awards.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  Notably, the claims were readjudicated following 
essentially complete notice.  See December 2006 Supplemental 
Statement of the Case(SSOC).  It is not alleged that notice 
in this case was less than adequate.

The veteran's service medical records and pertinent 
postservice treatment records have been secured.  He has not 
identified any pertinent evidence that remains outstanding.  
Because the evidence does not suggest that the veteran's pre-
existing bilateral pes planus was aggravated by his service, 
or that he suffered event or injury related to lumbar spine 
disability during service, the Board finds that VA 
examinations are unnecessary.  See 38 C.F.R. § 3.159(c)(4).  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

On service entrance examination the veteran was found to have 
"pes planus second degree- strong to test ND".  January and 
February 1956 notes show he was seen and treated for 
complaints of bilateral strained feet.  A May 1956 record 
notes that the veteran's flat feet were giving him problems.  
Arches [supports?] did "no good".  He was placed on a 
limited duty "2" profile for the feet.  The profile notes 
that the veteran was to do no marching.  In November 1956, 
upon transfer to another post, the veteran sought to have his 
limited duty profile charged to the new post.  On transfer to 
the U.S. Army Reserves, the veteran noted in medical history 
that he had a severe case of flat feet; on clinical 
evaluation at the time, his feet were normal.  On service 
separation examination, the veteran's feet were normal on 
clinical evaluation.  The service medical records contain no 
mention of complaints, findings, or treatment pertaining to 
lumbar spine disability.  On clinical evaluation at 
separation, his spine was normal.  

VA treatment records from July 1998 to February 2003 show 
include a February 2002 notation that the veteran had flat 
feet and would be referred to podiatry.  A May 2002 VA 
podiatry record notes that the veteran reported that his 
custom orthotics were helping.  

On a December 2002 VA primary care visit, the veteran 
complained of insomnia, and low back pain which radiated to 
his right leg.  A February 2003 MRI found desiccated 
intervertebral discs throughout the lumbar spine.

In a March 2003 private podiatry note, the examiner stated 
that the veteran had severe bilateral pes planus. and was 
fitted for orthotics.

In a May 2003 statement, the veteran contends that his 
bilateral flat feet were aggravated by military service.  He 
attributed his severe back pain to his flat feet.

In a March 2004 statement, the veteran's sister stated that 
he had flat feet from childhood, and as a young child wore an 
orthopedic device at all times.

In an August 2006 written statement, the veteran's sister 
related that he always complained of his feet hurting him.  
She stated that he wrote to his family while on active duty 
complaining about his foot problems and related back pain.  
An August 2006 statement from the veteran's friend also 
reiterates that the veteran had "foot problems" when they 
were growing up.  He stated that the veteran was unable to 
participate in physical activities that involved running, 
lifting, and jumping.  In an August 2006 statement from the 
veteran's brother, he stated that the veteran's bilateral 
foot condition "inevitably led to spinal problems from which 
he suffers to this day."

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If a pre-existing disorder is noted upon entry into service, 
then [to establish service connection] the burden falls on 
the veteran to establish that it was aggravated by service.  
Wagner v. Principi, 370 F.3d 1089, 1096 (2004).

A pre-existing disability will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the 
claimant.38 U.S.C.A. § 5107(b).

Bilateral pes planus

As bilateral pes planus was noted on pre-induction 
examination, the evidence clearly shows that the disability 
preexisted service and contraindicates a finding that it was 
incurred in service.  Accordingly, consideration of the claim 
must turn to whether the preexisting pes planus was 
aggravated by service.  To warrant service connection on this 
basis, the evidence must show that the disability increased 
in severity during service.  See 38 C.F.R. § 3.3069(b); 
Falzone, supra.  

While the evidence shows that the veteran's pes planus became 
symptomatic in service there is nothing to suggest that the 
symptoms were of greater severity than those prior to service 
(when, by all accounts, the veteran wore orthopedic devices 
as a child), and this was addressed by his being placed on a 
limited duty profile.  While the veteran reported on transfer 
to the Reserves that he had severe pes planus, notably 
clinical evaluation of the feet both then and at service 
separation examination was normal.  Consequently, the service 
medical records do not reflect an increase in severity of the 
preexisting pes planus during service.  Likewise, there is no 
postservice medical evidence suggesting that the veteran's 
pre-existing bilateral pes planus increased in severity 
during service.  The earliest record of postservice treatment 
for pes planus was many years after service, and such a 
prolonged interval between service and the initial clinical 
documentation of symptoms postservice is, of itself, a factor 
against a finding that the pes planus was aggravated by 
service.  See Maxson v. Gober. 230 F.3d 1330 (Fed. Cir. 
2000).  

Finally, there is no competent (medical opinion) evidence to 
the effect that the veteran's pes planus increased in 
severity/was aggravated by his service.  Regarding the lay 
statements submitted on the veteran's behalf, while his 
brother, sisters and childhood friend attest that the 
veteran's pes planus was aggravated by his service, there is 
no indication that they are competent to render such opinion.  
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against a finding that 
the veteran's pre-existing bilateral pes planus increased in 
severity during service, and aggravation of such disability 
by his service may not be conceded.  Hence, this claim must 
be denied.

Low back disability

Service medical records mention no complaints or treatment 
for lumbar spine disability.  On service separation 
examination, clinical evaluation of the spine was normal.  
Consequently service connection for a low back disability on 
the basis that such chronic disability became manifest in 
service and persisted, is not warranted.  

While the veteran may still establish service connection for 
his current low back disability (disc disease) if competent 
evidence shows it is related to an event, injury, or disease 
in service, there is no such competent evidence.  The 
December 2002 VA record notes the veteran's complaints of low 
back pain.  A February 2003 MRI notes lumbar disc disease, 
but there is no indication that such disease is related to 
service.  Significantly, a lengthy interval of time between 
service and the initial postservice clinical manifestation of 
a disability for which service connection is sought (here 
some 40 plus years) is, of itself, a factor weighing against 
a finding of service connection.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The preponderance of the 
evidence is against this claim.  Accordingly, it also must be 
denied.  

Notably, the veteran's recent explanations suggest that his 
theory of entitlement to this benefit is one of secondary (to 
pes planus) service connection.  As the RO has explicitly 
deferred a determination on the secondary service connection 
claim, the Board does not have jurisdiction in the matter at 
this time.  


ORDER

Service connection for bilateral pes planus is denied.

Direct service connection for lumbar spine disability is 
denied.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


